

115 HR 3774 IH: Reverse Transfer Efficiency Act of 2017
U.S. House of Representatives
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3774IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2017Mr. Messer (for himself, Mr. Polis, Mr. Ferguson, Mr. Garrett, and Mr. Perlmutter) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the General Education Provisions Act to allow the release of education records to
			 facilitate the award of a recognized postsecondary credential.
	
 1.Short titleThis Act may be cited as the Reverse Transfer Efficiency Act of 2017. 2.Release of education records to facilitate the award of a recognized postsecondary credentialSection 444(b) of the General Education Provisions Act (20 U.S.C. 1232g(b)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (K)(ii), by striking ; and and inserting a semicolon; and
 (B)in subparagraph (L), by striking the period at the end and inserting ; and; and (2)by inserting after subparagraph (L) the following:
				
 (M)an institution of postsecondary education in which the student was previously enrolled, to which records of postsecondary coursework and credits are sent for the purpose of applying such coursework and credits toward completion of a recognized postsecondary credential (as that term is defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)), upon condition that the student provides written consent prior to receiving such credential..
			